EXHIBIT 10.5(b)(ii)
FIRST AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS FIRST AMENDMENT, dated as of the twenty-fourth day of March, 1998, by
and between Fidelity Management Trust Company (the “Trustee”) and The Scotts
Company (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998, with regard to The Scotts Company Nonqualified
Deferred Compensation Plan (the “Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Amending the “investment options” section of Schedule “A” to add the
following:

  -   Fidelity Money Market Trust: Retirement Money Market Portfolio

  (2)   Amending the “money classifications” section of Schedule “A” to add the
following:

  -   Incentive Deferral

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this First
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Rosemary L. Smith                            3/23/98       By:   /s/
Joseph DiBenedetto   4/7/08                          
 
  Date           Vice President   Date    

 